By the Court :
The act of March 22,1849, “ to amend the act relating to juries ” (S. & O. 757), provides,c< That whenever, in any civil suit or criminal prosecution hereafter tried in any court of this State, it shall become necessary to summon a talesman or talesmen, either party may make a summary application to the court to issue a venire; and the court, when so requested, shall, as a matter of course, immediately issue a venire containing the names of so many discreet and suitable persons, having the qualifications of electors, as the court shall deem expedient.” Help : That where, in a criminal prosecution, in making up the petit jury, only five of the regular panel were present, it became necessary to summon seven talesmen to serve on the jury, and a summary application was made to the court, on behalf of the defendants, to issue a venire according to the statute in such case made and provided, the court was authorized by, and complied with the act above recited, in issuing a venire for seven discreet and suitable persons having the qualifications of electors, selected by the judge of his own motion and knowledge, the names not having been drawn from the box or otherwise selected by the clerk and sheriff or either of them. In such case it is for the court, under the statute, to select the per *585sons as well as to determine the number to be named in the venire.
John M Connell and Martin & McNeill for the motion,
W. A. Schultz, prosecuting attorney, contra,

Motion overruled.